IN THE
                          TENTH COURT OF APPEALS



                                 No. 10-19-00153-CR

                      IN RE CALVIN DWAYNE VERNON


                                Original Proceeding


                          MEMORANDUM OPINION

      Relator’s petition for writ of mandamus is denied. The remedy that Relator sought

in his motion for judgment nunc pro tunc does not fall within the narrow scope of a

judgment nunc pro tunc. See State v. Schmitt, No. PD-0594-11, 2012 WL 3996813 (Tex.

Crim. App. Sept. 12, 2012) (not designated for publication).




                                                REX D. DAVIS
                                                Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Neill
Petition denied
Opinion delivered and filed May 22, 2019
Do not publish
[OT06]